ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_05_EN.txt. 246

SEPARATE OPINION OF JUDGE KOOIJMANS

Factual context — Political relations between Parties before and during Iran-
Iraq war (1980-1988) — Tanker War and neutral shipping — Attacks against
platforms — United States embargo — 1955 Treaty not mentioned at the time.

Limited jurisdiction of the Court — Sole issue whether Article X, para-
graph 1, has been violated — Character and interpretation of Article XX, para-
graph 1 (d) — Question is not whether United States acted in self-defence —
Order of arguments in reasoning.

Article XX, paragraph I (d), not relevant for decision on claim — First find-
ing of dispositif no ground for disposition on final submission — Obiter dictum
in operative part of Judgment.

Freedom of commerce not adversely affected by actions against platforms —
Effect of United States embargo — Indirect commerce.

Analysis of measures necessary to protect essential security interests — Test
of reasonableness — Legality test — Role of general international law —
Attributability to Iran of incidents — Role of platforms — Whether United
States actions are appropriate response to threat to security interests.

INTRODUCTION

1. I have voted in favour of the operative part of the Judgment since I
agree with the substance of what is said there. I am of the view that the
military actions of the United States against the Iranian oil platforms on
19 October 1987 and 18 April 1988 did not constitute a violation of
Article X, paragraph 1, of the 1955 Treaty between the United States and
Iran since they did not adversely affect freedom of commerce between the
territories of the Parties and that consequently Iran’s claim must be
dismissed. Likewise, I am of the view that Iran did not violate its obli-
gation under that same Article concerning freedom of commerce and
navigation between the territories of the Parties and that the counter-
claim of the United States must therefore be dismissed. Moreover, I share
the Court’s view that the United States actions cannot be qualified as
measures necessary to protect its essential security interests in the sense
of Article XX, paragraph 1 (d), of the Treaty.

2. I cast my vote with considerable hesitation however. This hesitation
arises from my view, despite my support for the substance of the opera-
tive part, that the structure of the Judgment is not in keeping either with

89
247 OIL PLATFORMS (SEP. OP. KOOIJMANS)

what would be expected of the Court or with the Court’s usual practice.
It is not well balanced, does not sufficiently reflect the factual context of
the case and is not a transparent, well-defined reply to the Applicant’s
claim and the Respondent’s defence, even if their arguments are compre-
hensively dealt with.

3. My main reason of concern, however, upon casting my vote was
that the operative part does not immediately respond to the claim as for-
mulated by the Applicant, but starts with a finding not essential to the
Court’s decision on that claim, thereby creating the impression that it
nevertheless was essential for that purpose. I have checked the operative
parts of all judgments of this Court and its predecessor, the Permanent
Court of International Justice, in contentious cases and none of them
starts with a finding that is not determinative for the Court’s disposition
of the claim. Although it is not unusual for the dispositif of a judgment to
contain elements which do not respond directly to points raised in the
claim, such paragraphs either are addressed to both parties (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Merits, Judgment, I.C.J. Reports 1986, p. 149,
para. 292 (16); Kasikili/Sedudu Island (BotswanalNamibia), Judgment,
LC.J. Reports 1999 (IT), p. 1108, para. 104 (3)) or are observations by
the Court concerning existing rights belonging to or obligations under-
taken by one of the parties (Maritime Delimitation and Territorial Ques-
tions between Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment,
C.J. Reports 2001, p. 117, para. 252 (2) (b); LaGrand (Germany v.
United States of America), Judgment, I.C.J. Reports 2001, p. 516,
para. 118 (6); Land and Maritime Boundary between Cameroon and
Nigeria (Cameroon v. Nigeria: Equatorial Guinea intervening), Judg-
ment, I.C.J. Reports 2002, p. 457, para. 325 (V) (C)). In the Hostages
case, paragraph 1 of the dispositif contained a finding (a violation by the
Respondent of its obligations under general international law) which did
not directly correspond to the Applicant’s claim in the final submission
but that claim itself was first upheld in toto (United States Diplomatic
and Consular Staff in Tehran, I C.J. Reports 1980, p. 44, para. 1).

It is, however, unprecedented in the history of both Courts for a claim
against a Respondent to be rejected while earlier in the same paragraph
the Respondent is found to have acted unlawfully even though that find-
ing is not — and is not said to be — determinative or even relevant for
the dismissal of the claim. This novum can be seen as setting a precedent
which in my view is a highly hazardous one since it raises questions about
the scope of a judgment of the Court, for example, with regard to its res
judicata character.

4. | have found it necessary to set out what in my opinion would have
been the appropriate approach to deal with a dispute which originated in

90
248 OIL PLATFORMS (SEP. OP. KOOIJMANS)

the use of force but was brought to the Court as a violation of treaty-
guaranteed freedom of commerce.

I will first give an overview of the factual context; I will then deal with
the character of the case before the Court as defined by the claim and
counter-claim; finally, I will consider a number of issues dealt with in the
reasoning of the Judgment.

THE FACTUAL CONTEXT

5. The circumstances surrounding the military actions against the oil
platforms, which are the main issue of the dispute between the Parties,
are well known and have been described in paragraphs 23 and 24 of the
Judgment. Nevertheless, it seems useful to recall the political aspects of
the war that raged for eight years between Iran and Iraq and the impact
this war had on the already strained relations between Iran and the
United States.

6. Relations between the United States and Iran had been excellent
until the beginning of 1979 when the Shah’s régime was toppled. The
1955 Treaty of Amity, Economic Relations and Consular Rights exem-
plified these warm relations, which, however, turned sour when the gov-
ernment which came to power after the Islamic Revolution accused the
United States of long-time interference in the internal affairs of Iran.
Relations between the two countries plummeted to an all-time low after
the seizure of and hostage-taking in the American Embassy in Tehran in
November 1979.

7. This crisis came to an end upon the release of the remaining hos-
tages in the beginning of 1981 and by a diplomatic settlement by means
of the Algiers Declarations of 19 January 1981, which led to the estab-
lishment of the Iran-United States Claims Tribunal in The Hague (which
has not yet completed its task). Notwithstanding the settlement, relations
remained tense; diplomatic relations between the two countries, which
had been severed after the hostage-taking, were not resumed.

8. In the meantime, Iran became involved in a war with its neighbour
when it was invaded by Iraqi military forces on 22 September 1980. It is
common knowledge that the Security Council was lax in taking action:
only in 1987 did it determine that there was a breach of the peace and
adopt a resolution under Chapter VII of the Charter (resolution 598
(1987) of 20 July 1987). Until then it had confined itself to calling for a
ceasefire and for greater respect for the rules of international humani-
tarian law, of which there were gross breaches during the war; it did
not however attribute specific violations to either of the Parties.

9. Iran, which considered itself to be the victim of aggression, ascribed
this passivity on the part of the Council to the partiality of a number of

91
249 OIL PLATFORMS (SEP. OP. KOOIJMANS)

influential United Nations member States, notably the Arab countries
and the United States, and accused them of in fact supporting Iraq and
preventing the Security Council from taking meaningful measures to
bring the war to an end. Iran accused Kuwait, Saudi Arabia and the
United States in particular of enabling Iraq to continue its unlawful use
of force and of not respecting their duties as neutral States. It did not,
however, deny these States their status as formally neutral powers.

10. In 1984 the war, which until then had been mainly a land war,
spread to the Persian Gulf when Iraq started harming Iran’s oil trade,
which provided the latter with the finances to sustain its war efforts. Iraq
attacked ships on their way to and from Iranian ports in order to hinder
Iran’s oil exports. This was the beginning of the Tanker War, which
lasted until the ceasefire in August 1988 and during which Iran retaliated
by attacking or mining ships coming from or destined for Kuwaiti and
Saudi ports.

11. Although Iran denied responsibility for individual incidents, it
nevertheless openly stated that it was entitled to take action against
neutral ships trading with the “enemy”.

According to a list produced by Lloyd’s Maritime Information Service
(Counter-Memorial of the United States, Exhibit 9), a total of 544 ships!
were attacked during the war, the overwhelming majority of them sailing
under a neutral flag. According to Lloyd’s, more than 200 of these inci-
dents from March 1984 onward could be attributed to Iranian military
forces. These developments caused a number of States to send warships
to the region in order to protect international shipping and continued
international trade through the Gulf.

12. It is in this context and against this backdrop that the United
States attacks against the oil platforms took place. The already tense
relations between Iran and the United States had remained extremely bad
during the first years of the war, Iran blaming the United States for its
alleged undisguised support of the aggressor Iraq and the United States
accusing Iran of blatantly violating the laws of neutrality and of naval
warfare.

Not only the United States but also other States did, however, regu-
larly express through diplomatic channels their deep concern about Iran’s
behaviour vis-a-vis neutral shipping. Moreover, on 1 June 1984 the Secu-
rity Council, acting on a complaint by a number of Arab States against
Iran, adopted a resolution calling upon all States to respect the right of
free navigation in the Gulf area (resolution 552 (1984)). Although neither

! The list of 546 incidents also includes the United States attacks on the oil platforms.

92
250 OIL PLATFORMS (SEP. OP. KOOIJMANS)

Iran nor Iraq was mentioned by name in the operative part, Iran con-
sidered this resolution another illustration of the Council’s bias, since
the Tanker War had been started by Iraq.

13. It seems indisputable in the light of reports from independent
sources like international shipping associations that during the Tanker
War both Iraq and Iran disregarded the rules on neutral shipping on a
massive scale. Whether all the cases itemized on Lloyd’s List as Iranian
attacks are indeed attributable to Iran is less relevant than the fact that
Iran’s non-compliance with the rules of naval warfare is too well docu-
mented to ignore or deny. On the other hand, according to Lloyd’s List,
only three United States flagged ships, two of them recently reflagged
Kuwaiti tankers, suffered alleged attacks by Iran before the destruction
of the Salman and Nasr platforms; this renders the contention by the
United States that its ships were specifically targeted less credible. A ver-
bal and diplomatic battle may have been going on on a nearly daily basis,
but the bad political relations did not, until October 1987, translate into
a military confrontation.

14. I have thought it useful to describe the factual context since it suf-
ficiently illustrates that at the time the actions against the platforms took
place nothing was further from the minds of the Parties than the 1955
Treaty on Amity, Economic Relations and Consular Rights. This is evi-
denced by the fact that Iran in its letter to the Security Council called
these actions “acts of aggression” whereas the United States called them
“actions taken in the exercise of the inherent right of self-defence”.

15. On 29 October 1987, the President of the United States promul-
gated Executive Order 12613, entitled “Prohibiting imports from Iran”,
in order: “to ensure that United States imports of Iranian goods and
services will not contribute financial support to terrorism or to further
aggressive actions against non-belligerent shipping” (Counter-Memorial
of the United States, Exhibit 138). Nowhere in the Order is there any
mention of the 1955 Treaty, let alone any reference to its Article XX,
paragraph 1 (d), as a justification for the Treaty’s partial suspension.
Nor did Iran at the time protest against the embargo as a measure not in
conformity with the 1955 Treaty.

16. Yet in 1992, when Iran filed its Application instituting proceedings
against the United States, it did so on the basis of the compromissory
clause contained in Article XXI of that Treaty, since that clause provided
the only possible ground for the Court’s jurisdiction.

In its preliminary objections, the United States contended that the
1955 Treaty does not apply to questions concerning the use of force

93
251 OIL PLATFORMS (SEP. OP. KOOIJMANS)

and that consequently the Court lacked jurisdiction to entertain Iran’s
claim.

In the Judgment of 12 December 1996, the Court held that Article XX,
paragraph 1 (d), is not an exclusion clause barring the Court from test-
ing the lawfulness of measures taken to protect a party’s essential security
interest, but a defence on the merits.

“A violation of the rights of one party under the Treaty by means
of the use of force is as unlawful as would be a violation by admin-
istrative decision or by any other means. Matters relating to the use
of force are therefore not per se excluded from the reach of the
Treaty of 1955. The arguments put forward on this point by the
United States must therefore be rejected.” (Oil Platforms (Islamic
Republic of Iran v. United States of America), Preliminary Objec-
tion, Judgment, I C.J. Reports 1996 (IT), pp. 811-812, para. 21.)

The Court further concluded that the destruction of the oil platforms was
capable of having an adverse effect upon the freedom of commerce guar-
anteed by Article X, paragraph 1, of the Treaty and that its lawfulness
could be evaluated in relation to that paragraph.

THE CASE BEFORE THE COURT

17. The main issue before the Court is thus whether the United States,
by destroying Iranian oil platforms on two occasions, violated its obliga-
tion under Article X, paragraph 1, of the 1955 Treaty. It is not whether
the United States acted in violation of its obligations under the United
Nations Charter and/or general customary law. This is in striking con-
trast to the case concerning Military and Paramilitary Activities in and
against Nicaragua where the Court had jurisdiction to consider both
questions since the basis of its jurisdiction was much broader and an
identical compromissory clause in a bilateral treaty between Nicaragua
and the United States was merely additional to the jurisdiction based
upon acceptance thereof by the Parties by virtue of unilateral declara-
tions made under Article 36, paragraph 2, of the Statute. In spite of the
similarities between the Nicaragua case and the present case, this essen-
tial difference should be kept in mind continuously since in the present
case the Court’s jurisdiction is considerably more limited.

18. In view of the more limited scope of the Court’s jurisdiction, it
would have been logical for the Court first to have ascertained whether
the destruction of the platforms was indeed a violation of Article X,
paragraph 1, since in its claim Iran had submitted that the United States

94
252 OIL PLATFORMS (SEP. OP. KOOIJMANS)

actions had negatively affected freedom of commerce between the terri-
tories of the Parties as guaranteed under that provision. Once that ques-
tion had been answered in the affirmative, the Court would have been
obliged to determine whether the action taken by the United States was a
measure necessary to protect its essential security interests in the sense of
Article XX, paragraph 1 (d), of the Treaty. This approach was followed
by the Court in 1986 in the Nicaragua case when it said that

“the possibility of invoking the clauses of that Article [Art. XXI,
para. 1 (d), of the 1956 Treaty of Friendship which is identical to
Art. XX, para. 1 (d), of the 1955 Treaty] must be considered once it
is apparent that certain forms of conduct by the United States would
otherwise be in conflict with the relevant provisions of the Treaty”
(Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Merits, Judgment, I. C.J.
Reports 1986, p. 117, para. 225; emphasis added).

19. In the present Judgment, the Court has not followed this approach,
which, according to the Court, was not “dictated by the economy [a term
which I understand to be synonymous with ‘the structure’] of the Treaty”
(Judgment, para. 37). It can indeed be maintained that both Article X,
paragraph 1, and Article XX, paragraph 1 (d), are substantive, free-
standing provisions; this is not contested by either of the Parties. They
agree that the order in which the Court deals with the two provisions is a
matter for the discretion of the Court and that if the Court were to deal
first with the use of force as practised by the United States and to con-
clude that the actions against the platforms were in conformity with
Article XX, paragraph 1 (d), the question whether Article X, para-
graph 1, was violated would no longer arise.

20. In the present case, the Court has chosen this second approach; it
has explained this by pointing to the fact that “the original dispute
between the Parties related to the legality of the actions of the United
States in the light of international law on the use of force”. It is true that
neither of the Parties made any reference at the time to the 1955 Treaty.
And it is equally true that, as the Court points out, during the recent pro-
ceedings the United States continued to maintain that it had justifiably
acted in exercise of the right of self-defence. But the United States also
observed that this was not a question for the Court to pass upon. During
the oral proceedings, counsel for the United States explicitly stated that

“the jurisdiction of the Court is confined to the issue of whether the
actions of the United States were necessary in order to protect its
essential security interests; that jurisdiction [of the Court] does not

95
253 OIL PLATFORMS (SEP. OP. KOOIJMANS)

extend to the issue of the legality of those actions in light of the rules
governing the use of force and self-defence” (CR 2003/12, p. 26).

21. The Court has duly taken note of this position of the United States
(para. 39 of the Judgment). It observes, however, that when a measure
taken under Article XX, paragraph 1 (d), is invoked to justify actions
involving the use of force, allegedly in self-defence, the interpretation and
application of that Article will necessarily entail an assessment of the
conditions of legitimate self-defence under general international law and
that, consequently, its jurisdiction extends to the determination whether
action (under Article XX, paragraph 1 (d)) was or was not an unlawful
use of force, by reference to the provisions of the United Nations Charter
and customary international law. And the Court thoughtfully adds “that
its jurisdiction remains limited to that conferred on it by Article XXI,
paragraph 2, of the 1955 Treaty” (paras. 40 and 42 of the Judgment).

22. I seriously doubt, however, whether the Court has faithfully stuck
to this declared intention. Already in the next paragraph the Court
observes that in the present case the question whether measures taken
under Article XX, paragraph 1 (d), were necessary overlaps with the
question of their validity as acts of self-defence. And then the Court
immediately cites the 1986 Nicaragua Judgment, where it said that the
criteria of necessity and proportionality must be met if a measure is to be
qualified as self-defence. That statement, however, was made in the con-
text of the Court’s dealing with the dispute concerning the lawfulness of
the use of force under customary international law as submitted to the
Court under Article 36, paragraph 2, of the Statute. That does not mean
that that statement is irrelevant for the interpretation of Article XX,
paragraph 1 (d), but it seems to pave the way for a nearly exclusive con-
sideration of the United States actions in the light of the right of self-
defence under general international law. It can therefore come as no
surprise when the Court says in paragraph 50 that it will “first concen-
trate on the facts tending to show the validity or otherwise of the claim to
exercise the right of self-defence” (emphasis added).

23. But that is putting the shoe on the wrong foot. For this is not the
claim before the Court, which has to decide whether the actions against
the platform can be qualified as measures necessary to protect the United
States security interests in the sense of Article XX, paragraph 1 (d), of
the 1955 Treaty, not whether they were justified as measures taken in self-
defence under international law. It can be readily admitted that if these
measures involve the use of force, the rules of general international law
become relevant for the question whether these measures can qualify as
being “necessary”. But that is something completely different from putting
these measures directly to the test of the general rules of law on the use of

96
254 OIL PLATFORMS (SEP. OP. KOOIJMANS)

force. The relationship is in my opinion aptly reflected.in the decision of
the Iran-United States Claims Tribunal in the Amoco International
Finance case when it said with regard to the 1955 Treaty that “the rules
of customary law may be useful . . . to ascertain the meaning of undefined
terms in its text or, more generally, to aid interpretation and implementa-
tion of its provisions” (15 Iran-US CTR 189, p. 222, para. 112).

24. The Court, however, considers the United States actions nearly
exclusively in the light of the right of self-defence and returns only at
a rather late stage to the terms of Article XX, paragraph 1 (d) (para. 73
of the Judgment). In doing so, it takes as its point of: departure the
letters sent to the Security Council by the United States Permanent Repre-
sentative after each of the two incidents, letters that were inevitably
worded in Charter-language and mosticertainly would not have referred
to Article XX, paragraph 1 (d), of the 1955 Treaty even if the United
States had linked the actions against the platforms with that Treaty. It
is these letters, from which the United States understandably did not
distance itself in the present proceedings, which are constantly: referred
to as yardsticks for the evaluation of the conduct of the United States.

25. The result is that the Court in paragraph 78 of the Judgment con:
cludes that the actions carried out by United States forces against the oil
platforms constituted recourse to armed force not qualifying, under inter-
national law on the question, as acts of self-defence, and thus did not fall
within the category of measures contemplated by Article XX, para-
graph 1 (d), of the 1955 Treaty (emphasis added). But as Judge Jennings
pointedly said in his opinion in the Nicaragua case:

“The question ...is not... whether such measures are justified in
international law as action taken in self-defence . . .; the question is
whether the measures in question are, or are not, in breach of the
Treaty.” (Military and Paramilitary Activities in and against Nica-
ragua (Nicaragua v. United States of America), Merits, Judgment,
1.C.J. Reports 1986, p. 541.)

26. The parallel finding of the Court in the dispositif, where it is said
that the actions against the platforms cannot be justified as measures
necessary to protect the essential security interests of the United States
“as interpreted in the light of international law on the use of force”
(emphasis added), is in my opinion phrased in a way which is more in
conformity with the proper character of the Court’s jurisdiction.

27. The question may, however, be raised whether this finding should
have a place in the dispositif in view of the fact that it is not relevant for
the Court’s ultimate decision on Iran’s claim, viz. that the actions against

97
255 OIL PLATFORMS (SEP. OP. KOOIJMANS)

the platforms did not infringe the freedom of commerce in oil between
the territories of the Parties.

28. In this respect, it may be recalled that the Court in paragraph 34 of
the Judgment said that

“If in the present case the Court is satisfied . . . that the actions
against the oil platforms were . . . ‘measures . . . necessary to protect
[the] essential security interests’ of the United States . . . it must hold
that no breach of Article X, paragraph 1, of the Treaty has been
established.”

The Court came, however, to the opposite conclusion (a conclusion
which I share): the actions against the platforms do not qualify as “meas-
ures” under Article XX, paragraph 1 (d). That conclusion, therefore,
does not release the Court from the separate task of considering whether
the actions adversely affected the freedom of commerce in the sense of
Article X, paragraph 1.

29. From a procedural point of view the Court’s consideration of
Article XX, paragraph 1 (d), became irrelevant for the decision on the
claim, its effect merely being that that claim had to be decided on
arguments material to Article X, paragraph 1, itself. And from a more
practical point of view, one could say that the Court could have spared
itself a lot of work if it had taken the same approach as it had taken
in 1986 in the Nicaragua case and had dealt first with Article X, para-
graph 1. In the present case the Court would have found (as it actually
did) that there was no violation of Article X, paragraph 1, and the
whole issue of Article XX, paragraph 1 (d), could have been left aside,
an outcome which is totally different from that reached in 1986.

30. It is not my intention to criticize the Court for the fact that it
decided to deal in depth with the lawfulness of the actions against the
platforms under Article XX, paragraph 1 (d). Nor do I seriously doubt
the Court’s wisdom in taking up this issue first and considering only at
a later stage the main issue of a violation of Article X, paragraph 1,
although with hindsight it can be said that that would have been the
more logical and, therefore, the more desirable approach. But pure logic
does not always provide the most desirable solution.

31. As the Court correctly states: the order in which the two Articles
must be dealt with is not dictated by the structure (or “economy” as the
Court calls it) of the Treaty: Article XX is not an exoneration clause. The
Court was free to go either way. Whether it is still correct to speak of a
defence on the merits (as the Court did in 1996 and still does in para-
graph 33 of the Judgment) if the defence is taken up before the merits is
debatable but is in my view not essential. The Court is free to choose
which way to go and to give its reasons for that choice. In the present

98
256 OIL PLATFORMS (SEP. OP. KOOIJMANS)

case, the Court gave as its main argument the fact that the United States
measures involved the use of force and that the lawfulness of these
measures had been fiercely disputed between the Parties.

32. It is indeed true that the issue of the lawfulness of the United
States actions covered a major part of the Parties’ arguments and that
therefore much pleads for the Court taking special note of these argu-
ments. But the fact that the lawfulness of the use of force as practised by
the United States was fiercely disputed between the Parties does not mean
that that issue was the dispute before the Court. That dispute was
whether the United States had violated Article X, paragraph 1, concern-
ing freedom of commerce between the territories of the Parties. The
Court did not have two heads of jurisdiction: one concerning Article X,
paragraph 1, and one concerning Article XX, paragraph 1 (d).
Article XX, paragraph 1 (d), is only relevant in its connection with
Article X, paragraph 1. The whole matter of Article XX, paragraph 1 (d),
could have been relevant for the definitive settlement of that dispute,
but once it was found not to be, it was no longer a ground upon which
the Court could base its Judgment. The Court’s finding in this respect
therefore should not be part of the dispositif, which is a decision on the
Applicant’s claim, and that claim could be sufficiently disposed of by
considering Article X, paragraph 1, in its own right.

33. There may be an “economy of a treaty” but there certainly is also
an “economy of a Judgment”. The first law of that latter economy is not
to mix up reasoning and dispositif. The operative part of a judgment is
the disposition on the final submissions.

“A party’s final submission in a case consists of a statement of
what it claims in the case, or is requiring from the Court, and not of
the reasoning by reference to which it maintains that the Court
should act in accordance with the submission.” ?

Iran’s final submission was simple and clear (see paragraph 20 of the
Judgment) and the Court adequately replied to that submission in the
second part of paragraph 1 of the dispositif. The first part of that para-
graph is redundant: it introduces an obiter dictum into the operative part
of a judgment.

34. That does not mean that the Court’s reasoning should not reflect
the main arguments of the Parties. Sir Hersch Lauterpacht notes with
approval that:

? Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Justice,
1986, Vol. II, p. 578.

99
257 OIL PLATFORMS (SEP. OP. KOOIJMANS)

“In general, the Court has examined, with exacting care, the issues
raised by the Parties in their pleadings so far as this has been neces-
sary for explaining its decisions. This it has done even if the Judg-
ment or Opinion could be made to rest on a narrower ground than
that actually adopted.” 3

In this respect the present Judgment would certainly not have disappointed
Sir Hersch. But he most certainly would not have endorsed the inclusion of
an argument in the dispositif which is not a ground for the decision.

35. But the inevitable effect of the prominent place given to Article XX,
paragraph 1 (d), and its interpretation in the light of general inter-
national law, combined with the first part of paragraph | of the dis-
positif, is that the Judgment reads more like a judgment on the legality of
the use of force than as one on the violation vel non of a commercial
treaty. One can only wonder what the effect will be on States which are
parties to comparable treaties with a compromissory clause.

THE CouRT’s REASONING

36. I find the Court’s argument leading to the conclusion that the
actions against the platforms cannot be said to have infringed the free-
dom of commerce in oil between the territories of the Parties persuasive
and legally well argued.

In particular, I share the view that the platforms were not merely sites
for the extraction of oil, but also were involved in the transport of goods
destined to be exported and that therefore in principle their destruction
affected adversely the freedom of commerce as protected by Article X,
paragraph 1, of the 1955 Treaty. It is, however, the limitation of that pro-
tection to commerce between the territories of the Parties in combination
with the fact that no actual commerce in oil produced at the platforms
was taking place between these territories because they did not at the
time of the attack produce oil or because the embargo imposed by United
States Executive Order 12613 had taken effect, which must lead to the
conclusion that there was no actual infringement of that freedom of com-
merce.

37. Although Iran’s argument that the key issue is not the damage in
practice but the violation of the freedom in general to engage in com-
merce is theoretically not without merit, it has to be kept in mind that
the 1955 Treaty is a bilateral treaty enumerating the Parties’ specific
obligations vis-a-vis each other. It would go too far to interpret the
term freedom of commerce in such a broad way that it would encom-

3 Sir Hersch Lauterpacht, The Development of International Law by the International
Court, 1982, p. 61; emphasis added.

100
258 OIL PLATFORMS (SEP. OP. KOOIJMANS)

pass also the trade in goods only to be produced or to be traded at a
later stage.

38. Likewise, Iran’s argument that the United States Executive Order
imposing the embargo made an exception for “petroleum products refined
from Iranian crude oil in a third country”, thus allowing commerce in oil
to continue, tends to ignore that a bilateral treaty can only be expected to
protect recognizable and identifiable trade. “Recognizable” means that
there must be a commercial transaction or a set of such transactions
which directly connect the territories of the Parties; identifiable means
that the object of these transactions can be demonstrated as moving from
the territory of one Party to that of the other.

The Court rightly concludes (para. 97 of the Judgment) that what is
called “indirect commerce” by Iran is not commerce between Iran and
the United States, but commerce of each of them with intermediaries
which prevent them from bearing responsibility for the transactional
phase in which they are not involved.

As for the requirement of “identifiability”, it is Iran’s expert, Professor
Odell, himself who describes the third country’s downstream oil industry
as being capable of most effectively “de-nationalizing” the crude oil
moving into it.

“The conversion of each barrel of that crude into a slate of
products . .. [makes] it impossible for any recipient of such products
to demonstrate that those products were not derived in part from a
crude which was embargoed.” (Odell Report, p. 9, Reply of Iran,
Vol. II.)

This “denationalizing” effect is clearly demonstrated by the surveys of
United States General Imports and Imports for Consumption presented
by the United States, which mention Iran as the country of origin of
imported crude oil (until the embargo became truly effective), but never
as the country of origin of (crude) oil derivatives, whether before the issu-
ance of the embargo or thereafter (Counter-Memorial of the United
States, Exhibit 141). This is also in conformity with international trade
practice, which tends to base determinations of origin either on the coun-
try where the good was wholly obtained or the country where the good
underwent its last substantial transformation; oil derivates fall in the
latter category“.

39. As for the counter-claim of the United States, I fully share the
Court’s view that in order for it to determine the existence of a violation

4 Michael J. Trebilcock and Robert Howse, The Regulation of International Trade,
1999, p. 128.

101
259 OIL PLATFORMS (SEP. OP. KOOIJMANS)

of the obligation to respect freedom of commerce and navigation, the
claimant must demonstrate that the objects affected by such violating
acts were actually involved in such commerce or navigation between
the territories of the parties. If the claimant fails to substantiate this, the
ground for the claim falls away irrespective of the question whether the
violating acts can be attributed to the other party or whether the claim-
ant could act for the allegedly affected targets. The Court’s reasoning
could therefore be rather straightforward and I find no fault with it.

40. As for the United States generic claim based on the alleged respon-
sibility of Iran for the creation of a particularly unsafe situation in the
Gulf which led to higher labour and insurance costs, such a claim can
only be upheld if the claimant demonstrates damages which are directly
linked to a concrete infringement of the freedom of commerce and navi-
gation between the parties’ territories. Increased costs which are not
directly caused by such an infringement are insufficient for such purpose.

41. The most voluminous part of the reasoning in the Judgment deals
with the question whether the United States actions could qualify as acts
of self-defence and thus as measures necessary to protect its essential
security interests (Judgment, para. 78).

42. As I said before, the approach taken by the Court is putting the
cart before the horse. The Court rightly starts by saying that it 1s its com-
petence to interpret and apply Article XX, paragraph 1 (d) (Judgment,
para. 33), but it does so by directly applying the criteria of self-defence
under Charter law and customary law and continues to do so until it
reaches its conclusion in paragraph 78.

43. The proper approach in my view would have been to scrutinize
the meaning of the words “necessary to protect the essential security
interests” in Article XX, paragraph 1 (d). In 1986 the Court said in
this respect:

“The Court has... to assess whether the risk run by these ‘essen-
tial security interests’ is reasonable, and secondly, whether the meas-
ures presented as being designed to protect these interests are not
merely useful but ‘necessary’.” (Military and Paramilitary Activities
in and against Nicaragua ( Nicaragua v. United States of America),
Merits, Judgment, I.C.J. Reports 1986, p. 117, para. 224.)

44. In my opinion, this is a rather felicitous choice of words. With
regard to the assessment of the risk run by the essential security interests,
the term “reasonableness” is used; with regard to the “measures taken”,
the Court states that it is not sufficient that they may be deemed “useful”
but that they must be necessary. This seems to indicate that with regard

102
260 OIL PLATFORMS (SEP. OP. KOOIJMANS)

to the measures taken a stricter test must be used than with regard to the
assessment that essential security interests are at risk. There seem to be
good reasons for such a distinction with regard to the margin of discre-
tion to be left to governmental authorities. The evaluation of what essen-
tial security interests are and whether they are in jeopardy is first and
foremost a political question and can hardly be replaced by a judicial
assessment. Only when the political evaluation is patently unreasonable
(which might bring us close to an “abuse of authority”) is a judicial ban
appropriate. And although the choice of means to be taken in order to
protect those interests will also be politically motivated, that choice lends
itself much more to judicial review and thus to a stricter test, since the
means chosen directly affect the interests and rights of others. Moreover,
the means by which interests may be protected are usually subjected to
legal prescriptions that are stricter and more compelling as the interests
and rights that may be affected are deemed more important by the law.

45. In the case before the Court the United States has concluded that
a missile attack on and the mining of ships flying its flag combined with
other acts endangering neutral shipping are a threat to its essential secu-
rity interests. I find it difficult to apply the test of reasonableness and to
conclude that the American assessment cannot stand that test. Any other
government finding itself in the same situation might have come to the
same conclusion and the reactions of a large number of other govern-
ments confirm that assessment.

46. Confronted with this threat to its essential security interests the
United States decided (unlike other States) no longer to use diplomatic
and other political pressure, but to opt for a reaction which involved the
use of force. By doing so, it opted for means the use of which must be
subjected to strict legal norms, since the prohibition of force is considered
to have a peremptory character. The measure of discretion to which the
United States is entitled is therefore considerably more limited than if it
had chosen, for instance, the use of economic measures.

47. This brings us to the question which criteria must be used when the
legality test is applied. In this respect, the United States claims that the
1955 Treaty is a lex specialis and that consequently the criterion of
the Charter-based notion of self-defence cannot be applied. As counsel
for the United States stated:

“The standard for determining the lawfulness under the 1955
Treaty of the United States action is not self-defence; it is the need
to take these actions to protect essential security interests. Conse-
quently, if the action with which the United States is reproached

103
261 OIL PLATFORMS (SEP. OP. KOOIJMANS)

were necessary to protect its essential security interests, they were
lawful with respect to Article X of the 1955 Treaty.” (CR 2003/12,
p. 19; emphasis in the original.)

48. This position, although formally correct, is nevertheless question
begging. The Court’s jurisdiction is limited to the interpretation and
application of the 1955 Treaty; it cannot therefore determine whether
certain acts are contrary to the Charter provisions and the customary
rules of the law on self-defence. But neither Article XX, paragraph 1 (d),
itself nor any other provision of the Treaty contains elements which
enable the Court to apply the legality test with regard to the question
whether measures, taken to protect the essential security interests, are
necessary indeed. The Court, therefore, has no choice but to rely for this
purpose on the body of general international law.

49. General international law is therefore indispensable as a standard
of interpretation of the provisions of the 1955 Treaty. If the measures
taken involve the use of force, it is therefore the rules on the use of force
which have to be called in in order to enable the Court to appreciate the
lawfulness of these measures. Counsel for the United States was right
when he said that if the United States measures are deemed to be neces-
sary to protect its essential security interests, there is no need to ask
whether these measures were also taken in the exercise of self-defence.
But in order to come to the first conclusion, the law on the right of self-
defence cannot be disregarded.

50. The Court’s Judgment in the Nicaragua case is in my opinion
highly illustrative in this respect. With regard to the trade embargo,
which had already been found to be contrary to Article XIX (the Article
on freedom of commerce) of the 1956 FCN Treaty (Military and Para-
military Activities in and against Nicaragua ( Nicaragua v. United States
of America), Merits, Judgment, I.C.J. Reports 1986, p. 140, para. 279),
the Court asked the question whether its wrongfulness was precluded by
Article XXI, paragraph 1 (d). The Court first applied the test of reason-
ableness and came to a negative conclusion:

“Since no evidence at all is available to show how Nicaraguan
policies had in fact become a threat to ‘essential security interests’ in
May 1985, when these policies had been consistent, and consistently
criticized by the United States, for four years previously, the Court
is unable to find that the embargo ‘was necessary’ to protect those
interests.” (Ibid., p. 141, para. 282.)

If the alleged threat to the “essential” security interests cannot be deemed
reasonable, the measures taken are eo ipso not necessary.

104
262 OIL PLATFORMS (SEP. OP. KOOIJMANS)

51. With regard to the mining of Nicaraguan ports and the attacks
on ports and oil installations, the Court had (by virtue of its jurisdic-
tion under Article 36, paragraph 2, of the Statute) already found that
these acts amounted to an unlawful use of force under customary law.
When dealing with these same acts in the context of Article X XI, para-
graph 1 (d), of the FCN Treaty, the Court confined itself to saying that
these “cannot possibly be justified as ‘necessary’ to protect the essential
security interests of the United States” (ZCJ. Reports 1986, p. 141,
para. 282).

Evidently, in applying the legality test to the measures taken by the
United States in order to protect its essential security interests, the Court
used the same standard as it had applied when dealing with these acts
from the viewpoint of the lawfulness of the use of force under customary
law. If they could not be justified under customary law, they cannot “pos-
sibly” be justified under Article XXI, paragraph 1 (d).

52. As far as the legal aspects of Article XX, paragraph 1 (d), of the
1955 Treaty are concerned, the correct approach in my view is the
following:

(a) The Court has no jurisdiction to determine whether the destruction
of the oil platforms can or cannot be justified as acts of legitimate
self-defence.

(b) When determining whether a measure is “necessary to protect
a party’s essential security interests” the Court must first apply
the test of reasonableness with regard to the question whether there
existed a plausible threat to these interests justifying certain pro-
tective measures. As already said, I am satisfied that in the
present case the United States could with good reason argue that
its essential security interests were at risk. The fact that other
States in a comparable situation made diplomatic protests and took
protective measures by means of a military presence in the Gulf
is evidence of a general perception that important and essential
interests were at stake.

(c) The fact that the United States decided to take measures involving
the use of force makes it necessary for the Court to assess their
legality in the light of the rules of general international law on the
use of force. The use of force is not excluded by Article XX, para-
graph 1 (d). The legality test to be applied by the Court must there-
fore be based on the presumption that the use of force is prohibited
unless it can be justified under general international law of which the
principle of legitimate self-defence is an important element.

53. Although the United States often refers to Iran’s unlawful
behaviour in general during the Tanker War, it does not contest that
the attacks on the oil platforms were a reaction to two specific incidents.

105
263 OIL PLATFORMS (SEP. OP. KOOIJMANS)

On 16 October 1987 the United States-flagged tanker Sea Isle City was hit
by a missile; three days later the Reshadat platform was attacked and
destroyed. On 14 April 1988 the United States frigate Samuel B. Roberts
struck a mine; five days later the Salman and Nasr platforms were
attacked and destroyed. The first question to be answered, therefore, is
whether these incidents were attributable to Iran.

54. I share the Court’s view that the United States has not been able to
submit convincing evidence that the missile attack on the Sea Isle City
can be attributed to Iran. Although this attack undoubtedly increased the
security risks for United States and other neutral shipping, the conten-
tion by the United States that this increased risk must be attributed to
Iran and consequently entitled the United States to use force, cannot be
accepted. In view of the fact that the use of force must be subjected to a
strict legality test, probabilities or even near certainties do not suffice as
justification; the United States could and should have taken recourse to
other means to protect its security interests. The destruction of the
Reshadat and Resalat platforms therefore does not qualify as measures
necessary to protect the essential interests of the United States.

55. The question whether the missile attack on the Sea Isle City and
other incidents mentioned by the United States (see paragraph 64 of
the Judgment) constituted an armed attack on the United States itself,
entitling it to exercise the right of self-defence, is in my view less rele-
vant. Since none of these incidents can with certainty be attributed to
Iran, a retaliatory measure involving the use of force against the State
cannot by any legal standards be called a measure that is necessary.

56. The case is different in my opinion with regard to the mining of the
USS Samuel B. Roberts. | am satisfied that the United States has pro-
vided sufficient evidence to justify the conclusion that the Samuel B.
Roberts was hit by an Iranian mine and that this can be attributed to Iran,
which, in violation of the rules of naval warfare, had laid mines in inter-
national waters without notifying neutral shipping. The fact that in the
days after the accident mines were found in the immediate neighbour-
hood which were moored, carried the distinctive serial numbering of Ira-
nian mines and had evidently been laid recently, proves in my view
beyond any reasonable doubt that the Samuel B. Roberts was struck by
an Iranian mine. It is another question whether the Samuel B. Roberts
was specifically targeted. The fact that the mines found were not yet
encrusted with marine growth and thus had been laid recently might be
an indication that this was the case. However, since no more precise data
are available, as for example the exact date of the minelaying, that
question cannot be answered definitively.

106
264 OIL PLATFORMS (SEP. OP. KOOIJMANS)

57. Nevertheless, the question must be answered whether the fact that
the United States could with good reason assume that Iran was respon-
sible for the mining of the Samuel B. Roberts entitled it to take military
action against the Salman and Nasr platforms. In this respect, it may be
recalled that the attacks on the platforms were part of a larger operation,
code named “Praying Mantis”, which was also directed against the
Iranian Navy. Whether that part of the operation was wrongful under
general international law is not relevant for the present case, the scope of
which is confined to the destruction of the platforms.

58. The reasons given by the United States for attacking the platforms
can be summarized in the words of General Crist in a statement, which
was provided by the United States as an exhibit:

“I believed the best way of undermining Iran’s ability to attack
US forces was to degrade their ability to observe our forces — in
effect put out their eyes. Iran’s offshore oil platforms were extremely
valuable eyes for directing and supporting attacks against us . ..
They were used as a staging facility for attacks by Iranian forces
in Gulf Shipping.” (Counter-Memorial of the United States,
Exhibit 44.)

With regard to this argument, it may be relevant to recall what the Court
said in the Nicaragua case, and which was quoted in paragraph 49 above,
viz. that the Court has to assess whether the measures presented as being
designed to protect these interests are not merely useful but “necessary”.

59. I share the Court’s view that the evidence concerning the military
functions of the platforms is not entirely satisfactory, in particular with
regard to the Salman and Nasr platforms, which were the target of the
United States actions after the mining of the Samuel B. Roberts. Whether
they had such an innocuous character as Iran contends may be open to
doubt. But I do not find convincing the evidence submitted by the United
States to testify to their offensive character. In this regard, it is also worth
mentioning that the United States never referred in its many diplomatic
démarches to the platforms as an important element in the threat to
neutral shipping, whereas it regularly referred to Silkworm missiles,
mining, attacks by helicopters and gunboats.

60. This raises the question whether the destruction of the Salman and
Nasr platforms can be considered with good reason the most appropriate
reaction to the mining of the Samuel B. Roberts, in particular in view of
the fact that there is no indication that these platforms played a role in
the laying of the mines and in staging the attack against the Samuel B.
Roberts.

107
265 OIL PLATFORMS (SEP. OP. KOOIJMANS)

61. The International Law Commission’s Rapporteur on State Respon-
sibility, Roberto Ago, wrote in 1980 concerning self-defence as a circum-
stance precluding wrongfulness:

“In fact, the requirements of the ‘necessity’ and ‘proportionality’
of the action taken in self-defence can simply be described as two
sides of the same coin. Self-defence will be valid as a circumstance
precluding the wrongfulness of the conduct of the State only if that
State was unable to achieve the desired result by different conduct
involving either no use of armed force at all or merely its use on a
lesser scale.” ( Yearbook of the International Law Commission, 1980,
Vol. I, Part One, p. 69.)

62. Regardless of whether the mining of the Samuel B. Roberts con-
stituted an armed attack on the United States, entitling it to act in self-
defence, the relevant question is whether the United States was unable to
achieve the desired result (the protection of its essential security interests)
by different conduct, involving either no use of armed force at all or
merely its use on a lesser scale, for example by actions against naval
vessels known to be involved in minelaying (such actions were part of
operation “Praying Mantis”, but their lawfulness is beyond the
Court’s jurisdiction).

In view of the uncertainty about the platforms’ role in the minelaying
and the severe damage inflicted upon Iran’s economic interests, I am not
convinced that the destruction of the Salman and Nasr platforms is in
conformity with the standard just mentioned or that it can be called a
measure necessary to protect the essential security interests of the United
States. I find it hard to avoid the impression that in reality a punitive
intent prevailed.

63. In conclusion (and without having to scrutinize — as the Court
did — whether all requirements of the law of self-defence are fulfilled), I
am of the view that the attacks on the oil platforms cannot be seen as
measures necessary to protect the essential security interests of the United
States, even if these interests are construed in a broad sense. With regard
to the destruction of the Reshadat platform, the attack on the Sea Isle
City cannot be said with sufficient certainty to be attributable to Iran; in
the case of the Samuel B. Roberts the mining in my view is attributable to
Iran, but the destruction of the Salman and Nasr platforms cannot be
seen aS an appropriate, in the sense of a necessary and proportionate,
response.

(Signed) Pieter H. KOOIMANS.

108
